        Case: 3:20-cv-01278-JJH Doc #: 3 Filed: 11/16/20 1 of 4. PageID #: 22




                            UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION



       Antoine Maurice Moore,                                Case No. 3:20-cv-01278

                       Plaintiff

       v.                                                    MEMORANDUM OPINION
                                                                 AND ORDER

       CCNO Southern Health Partners, et al.,

                       Defendants




                                    BACKGROUND AND HISTORY


       Pro se Plaintiff Antoine Maurice Moore filed this action under 42 U.S.C. § 1983 against

Southern Health Partners, Head Nurse John Pernell, and Executive Director Dennis Sullivan. In

the Complaint, Plaintiff alleges he is an inmate at the Corrections Center of Northwest Ohio

(“CCNO”). He indicates Southern Heath Partners contracted with CCNO to provide healthcare to

inmates. Plaintiff contends that inmates arriving at CCNO are quarantined with inmates already at

the facility who may have been exposed to the COVID-19 virus but are asymptomatic. He indicates

that the jail does not administer COVID tests to incoming inmates to determine if they are exposing

the quarantined inmates to the virus. He indicates he has been placed in a unit with new inmates

even though he has shown no symptoms of the disease. He also contends CCNO is not following

the disease protocols approved by the Center for Disease Control (“CDC”). He claims this violates

his Eighth Amendment rights as secured by the Fourteenth Amendment.
        Case: 3:20-cv-01278-JJH Doc #: 3 Filed: 11/16/20 2 of 4. PageID #: 23


                                         STANDARD OF REVIEW

        Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364, 365 (1982)

(per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), I am required to dismiss an in forma pauperis

action under 28 U.S.C. ' 1915(e) if it fails to state a claim upon which relief can be granted, or if it

lacks an arguable basis in law or fact. Neitzke v. Williams, 490 U.S. 319 (1989); Lawler v. Marshall, 898

F.2d 1196 (6th Cir. 1990); Sistrunk v. City of Strongsville, 99 F.3d 194, 197 (6th Cir. 1996). A claim

lacks an arguable basis in law or fact when it is premised on an indisputably meritless legal theory or

when the factual contentions are clearly baseless. Neitzke, 490 U.S. at 327. A cause of action fails to

state a claim upon which relief may be granted when it lacks “plausibility in the Complaint.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 564 (2007).


        A pleading must contain a “short and plain statement of the claim showing that the pleader

is entitled to relief.” Ashcroft v. Iqbal , 556 U.S. 662, 677-78 (2009). The factual allegations in the

pleading must be sufficient to raise the right to relief above the speculative level on the assumption

that all the allegations in the Complaint are true. Bell Atl. Corp., 550 U.S. at 555. The Plaintiff is not

required to include detailed factual allegations, but must provide more than “an unadorned,

the-Defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A pleading that offers

legal conclusions or a simple recitation of the elements of a cause of action will not meet this

pleading standard. Id. In reviewing a Complaint, I must construe the pleading in the light most

favorable to the Plaintiff. Bibbo v. Dean Witter Reynolds, Inc., 151 F.3d 559, 561 (6th Cir. 1998).


                                                ANALYSIS


        Plaintiff failed to state a claim against these Defendants. An Eighth Amendment claim has

both an objective and a subjective component. A plaintiff must first plead facts which, if true,

establish that a sufficiently serious deprivation has occurred. Wilson v. Seiter, 501 U.S. 294, 298

(1991). Seriousness is measured in response to “contemporary standards of decency.” Hudson v.

                                                     2
        Case: 3:20-cv-01278-JJH Doc #: 3 Filed: 11/16/20 3 of 4. PageID #: 24


McMillian, 503 U.S. 1,8 (1992). A plaintiff must also establish a subjective element showing the

defendant acted with a sufficiently culpable state of mind. Id. Deliberate indifference is

characterized by obduracy or wantonness, not inadvertence or good faith error. Whitley v. Albers,

475 U.S. 312, 319 (1986). Liability cannot be predicated solely on negligence. Id. A prison official

violates the Eighth Amendment only when both the objective and subjective requirements are met.

Farmer v. Brennan, 511 U.S. 825, 834 (1994).


        Plaintiff fails to establish the subjective element. Southern Health Partners may be sued

pursuant to 42 U.S.C. § 1983 if they are “alleged to have caused a constitutional tort through ‘a

policy statement, ordinance, regulation, or decision officially adopted and promulgated by that

body’s officers.’ ” City of St. Louis v. Praprotnik, 485 U.S. 112, 121 (1988) (quoting Monell v. Dep't of Soc.

Servs. of City of New York, 436 U.S. 658, 690 (1978)). Here, Plaintiff attacks the policies of CCNO,

not the policies of Southern Health Partners. He does not allege facts suggesting how Southern

Health Partners may have be involved in deciding where inmates are housed within the jail or

whether to test all inmates for COVID-19. He cannot hold them liable for decisions made by

CCNO personnel.


        Similarly, Plaintiff does not allege any facts suggesting that Pernell or Sullivan were

responsible for these decisions. Plaintiff cannot establish the liability of any Defendant absent a

clear showing that the Defendant was personally involved in the activities which form the basis of

the alleged unconstitutional behavior. Rizzo v. Goode, 423 U.S. 362, 371 (1976); Mullins v. Hainesworth,

No. 95-3186, 1995 WL 559381 (6th Cir. Sept. 20, 1995). Pernell and Sullivan are not mentioned at

all in the body of the Complaint. The Complaint simply contains no facts which reasonably

associate them to the claims set forth by plaintiff.


        Moreover, the subjective component of an Eighth Amendment claim requires a showing

that prison officials knew of, and acted with deliberate indifference to, an inmate’s health or safety.

                                                       3
        Case: 3:20-cv-01278-JJH Doc #: 3 Filed: 11/16/20 4 of 4. PageID #: 25


Wilson, 501 U.S. at 302-03. Deliberate indifference “entails something more than mere negligence.”

Farmer, 511 U.S. at 835. This standard is met if “the official knows of and disregards an excessive

risk to inmate health or safety; the official must both be aware of facts from which the inference

could be drawn that a substantial risk of serious harm exists, and he must also draw the inference.”

Flanory v. Bonn, 604 F.3d 249, 253-55 (6th Cir. 2010). Because Plaintiff did not include any factual

allegations with regard to these Defendants, he did not satisfy the subjective element of his cause of

action under the Eighth Amendment.


                                            CONCLUSION


        Having considered and examined the pro se Plaintiff’s pleadings to determine their legal

viability, I conclude they fail to state a claim upon which relief may be granted. Therefore, this

action is dismissed pursuant to 28 U.S.C. § 1915(e). I certify, pursuant to 28 U.S.C. § 1915(a)(3),

that an appeal from this decision could not be taken in good faith. This case is closed.


        So Ordered.




                                                        s/ Jeffrey J. Helmick
                                                        United States District Judge




                                                   4
